Exhibit 10.19


stephensofferletter_image1.jpg [stephensofferletter_image1.jpg]


November 11, 2016
Mr. Douglas Stephens
407 Wolf Court
Houston, Texas 77024


Dear Douglas:


Offer and Position
We are pleased to extend an offer of employment to you for the position of Chief
Executive Officer and President (“Chief Executive Officer”) of Frank’s
International, N.V., a limited liability company organized under the laws of the
Netherlands (the “Company”) and of Frank’s International, LLC, a Texas limited
liability company (the “Employer”). This offer of employment is conditioned upon
your satisfactory completion of certain requirements, as more fully explained in
this letter. Your employment is subject to the terms and conditions set forth in
this letter.


Duties
In your capacity as Chief Executive Officer, you will perform duties and
responsibilities that are commensurate with your position and such other duties
as may be assigned to you from time to time. You will report directly to the
Supervisory Board of Directors of the Company (the “Board”) but will not
initially serve as a member of the Board due to restrictions applicable to Dutch
companies regarding appointment of directors without shareholder approval. At
the annual meeting of the Company’s shareholders, you will be asked to serve as
a member of the Board for no additional compensation. You agree to devote your
full business time, attention, and best efforts to the performance of your
duties and to the furtherance of the Company’s and the Employer’s interests.
Notwithstanding the foregoing, nothing in this letter shall preclude you from
devoting reasonable periods of time to charitable and community activities,
managing personal investment assets and, subject to Board approval which will
not be unreasonably withheld, serving on boards of other companies (public or
private) not in competition with the Company or the Employer, provided that none
of these activities interferes with the performance of your duties hereunder or
creates a conflict of interest.


Location
Your principal place of employment shall be at our U.S. headquarters in Houston,
Texas, subject to business travel as needed to properly fulfill your employment
duties and responsibilities.






1

--------------------------------------------------------------------------------




Start Date
Subject to satisfaction of all of the conditions described in this letter, your
anticipated start date is November 15, 2016 (“Start Date”).


Base Salary
In consideration of your services, you will be paid an initial base salary of
$650,000 per year, subject to review periodically by the Board (or a committee
thereof) and payable in accordance with the standard payroll practices of the
Employer, subject to all withholdings and deductions as required by law.


Annual Bonus
During your employment, you will be eligible to participate in the Company’s
annual short-term incentive plan for executive officers, which shall provide you
with an opportunity to receive an annual, calendar-year bonus, based on
corporate and individual performance criteria determined in the discretion of
the Board or a committee thereof. It is expected that your target bonus
opportunity will be 100% of base salary, with actual payment determined based on
performance against the performance goals established by the Board or committee.
You must remain continuously employed through the bonus payment date to be
eligible to receive an annual bonus payment for a particular calendar year. You
will not be eligible for a 2016 bonus, so your eligibility will begin January 1,
2017.


Equity Grants
During your employment, you will be eligible to receive annual grants of
equity-based incentive awards, as determined by the Board (or a designated
committee thereof) in its discretion, under the Company’s Long-Term Incentive
Plan (“LTIP”). It is expected that your annual LTIP awards will have an
aggregate value on the grant date equal to three (3) times your base salary
(determined without regard to vesting criteria), which may include
performance-based vesting criteria in addition to a time-based vesting schedule.
In addition the above-referenced LTIP awards, concurrent with your Start Date,
you will receive an initial LTIP award of restricted stock units, with an
aggregate value on the date of grant of $325,000, calculated based on the final
closing price of a share of the Company’s common stock on the date immediately
preceding the Start Date (the “Initial LTIP Award”). The Initial LTIP Award will
vest in three equal annual tranches over a three-year period, based on your
continued service through each vesting date. In the event of your separation
from the Employer on an involuntary, not-for-cause basis, any unvested portion
of your LTIP grants (including both your Initial LTIP Award and your regular
annual LTIP grants) shall be permitted to continue to vest (but not accelerate)
through their regularly scheduled vesting date(s), provided you satisfy certain
restrictive covenants during the remainder of the original vesting period.


Benefits and Perquisites
You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's senior executives, including but not
limited to


2

--------------------------------------------------------------------------------




group medical, dental, vision, and life insurance, disability benefits,
retirement plans, an employee stock purchase plan, and an executive
change-in-control severance plan, in each case, subject to the terms and
conditions of such plans and programs. You will be entitled to four weeks of
paid vacation annually. You will also be entitled to the fringe benefits and
perquisites that are made available to other senior executives of the Company,
each in accordance with and subject to the eligibility and other provisions of
such plans and programs. The Company and the Employer reserve the right to
amend, modify, or terminate any benefit plans or programs at any time and for
any reason.


Stock Ownership Guidelines
As the Chief Executive Officer of the Company, you will be required to comply
with the Company's Stock Ownership Guidelines applicable to executive officers,
which requires our Chief Executive Officer to maintain a stock ownership level
equal to five times your annualized base salary, such level to be reached within
five years of your appointment as Chief Executive Officer.


At-Will Employment
Your employment with the Employer will be for no specific period of time.
Rather, your employment will be at-will, meaning that you or the Employer may
terminate the employment relationship at any time, with or without cause, and
with or without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Employer.


Executive Change-in-Control Severance
The Company maintains an Executive Change-in-Control Severance Plan for its
executive officers in the event that the Company is acquired. The provisions of
the plan are set forth in the Executive Change-in-Control Severance Plan
document and the related Participation Agreement and will be the same as those
terms currently in effect for other executive officers of the Company, which
require that the executive agree to certain restrictive covenants (including a
non-compete) for the period of employment with the Employer and ending one year
following termination of employment. A copy of the Executive Change-in-Control
Severance Plan and a Participation Agreement thereunder has been enclosed for
your reference.


Clawback
Any amounts payable hereunder are subject to any policy established by the
Company or statutory or other legal requirements applicable to senior executives
providing for clawback or recovery of amounts that were paid to you. The Company
will make any determination for clawback or recovery in accordance with any
applicable law or regulation. For the avoidance of doubt, the Company: (1)
currently contemplates legally required clawbacks in the Change-in-Control
Severance Plan and in the form of LTIP award agreement; and (2) shall not be
unilaterally or


3

--------------------------------------------------------------------------------




subjectively entitled to demand a clawback of any compensation awarded to you if
not so required under applicable law.


Governing Law
This offer letter shall be governed by the laws of Texas, without regard to
conflict of law principles.


Contingent Offer
This offer is contingent upon:
(a) Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date. For your convenience, a copy
of the I-9 Form's List of Acceptable Documents is enclosed for your review.
(b) Satisfactory completion of reference checks, a background check, drug
testing, and other applicable employment screening procedures.
This offer will be withdrawn if any of the above conditions are not satisfied.


On your Start Date, you will be required to execute certain agreements with the
Company and/or Employer, including an Executive Confidentiality and Restrictive
Covenant Agreement (enclosed with this letter), as well as certifications
acknowledging various company policies, such as our Anti-Bribery Policy, Code of
Business Conduct and Ethics, Conflicts of Interest Policy, Financial Code of
Ethics, Insider Trading Policy, Global Travel and Entertainment Policy, and the
Policy for Employee Complaint Procedures for Accounting and Compliance Matters.
Your employment with the Employer requires your certifications acknowledging
these policies.


Representations
By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation, or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Employer about any such restrictions and
provide the Employer with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company or the
Employer without written authorization from your current or former employer, nor
will you use or disclose any such confidential information during the course and
scope of your employment with the Employer. If you have any questions about the
ownership of particular documents or


4

--------------------------------------------------------------------------------




other information, you should discuss such questions with your former employer
before removing or copying the documents or information.


We are excited at the prospect of you joining our team. If you have any
questions about the above details, please call me immediately. If this Offer
Letter correctly sets forth the terms of our agreement, please sign and return
this Offer Letter, whereupon it shall become our binding agreement.


We look forward to hearing from you.


Sincerely,




/s/ Michael C. Kearney
Michael C. Kearney
Chairman of the Supervisory Board of Directors
Frank’s International, N.V.






FRANK’S INTERNATIONAL, LLC (as Employer)




By:    /s/ Alejandro Cestero
Alejandro (Alex) Cestero
Senior Vice President, Secretary, General Counsel and Chief Compliance Officer






Acceptance of Offer
I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.








/s/ Douglas Stephens
November 11, 2016
 
 
Douglas Stephens
DATE
 
 











5